Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest any manner of achieving the claimed properties (including the claimed combination of H18 tensile strength, tensile strength after burning-in, and minimum reversed bending fatigue strength) in an alloy of a composition as defined in independent claims 1 or 9. The prior art does not teach or suggest the specific manner of hot rolling to a thickness of 2-5mm (instant claim 1) or at most 4 mm (instant claim 9), and further cold rolling to a final thickness 0.15-0.5 mm while intermediate annealing at 200-450°C at a thickness of 1.5-0.5 mm for 1-2 hours, as claimed. The examiner agrees with applicant’s position filed 9/13/2021 that the amended maximum hot rolling thickness of 5 mm is not obvious in view of Martin’s teaching of hot rolling from about 7.5 to about 10 mm (arguments p 6), and that nothing in Martin (either alone or in combination with any other prior art of record) would teach one of skill in the art how to make an aluminum strip having both a composition and properties as set forth in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/3/2022